Honorable TornHanna            Opinion No. M-1076
Criminal District Attorney
;JcffetsonCounty Courthouse    Re: Questions concerning
Beaumont, Texan 17701 "             responsibilityof
                                    County for Court
                                    cost8 due Criminal
                                    Justice Planning Pund
                                    pureuant~to'senate
                                    Bill 841, Acts 62nd,
                                  ' Leg.,RX.,   1971,
Dear Mt. Ranna:                     (Art; 1083, V.C.C;P.)

     In your 'opinionrequest, you ask the following
queetionni
    a<    'Should convicted defendant earn'credit
          +award cost pf.:courtpy serving ~time-Sri
          'jail- 'isbalance paid by'defendazit
                                             to be
          pko rated among County Departmentsor is
          fi%sV~eimpunt'due
                          Criminal."Justicc"P~anning
          Rind dtiucted first?"
     2.




    ‘3;                    defendant.batn’~noug~.’
          •~Sh6iilb'cqwicfcd
          ~~E*iill~t*ko~'cldak'all
                              cost-of oourt - 11s!.the
          Cotini&.%eld'rbsponslble*to  tlkState for ~.'.
          the'kmciur$
                    due.,'the'Crim!nal'Justic~    .Planning
          *Fund?"
     The'Texam C&e of.Crim.inal
                              Proceduie,..hrticle
                                                1083,




                          -5270-
Hon. Tom Hanna, page 2.       (M-1076)


Sections l-11, creates the Criminal Justice Planning Fund
and provides for costs of court "to be borne in part by
those who necessitate the establishment and maintenance of
the criminal justice system." The statute also provides
for the appropriation and expenditure of said funds and
reappropriation of said funds.
       The Criminal Justice Fund provides all the required
state and local cash matching requirements in the Omnibus
Crime Control and Safe Streets Act as amended by the
Omnibus Crime Control Act of 1970. Approximately three
fourths   of all funds raised are passed through to the
cities and counties for programs within the criminal
justice system.
     In regard to your first question, it is observed
that whereas Article 1083 authorizes certa.infees to be
collected as cost of court, which ultimately are to be
paid to the Criminal Justice Planning Fund, no provision
is there found that these costs are to have priority of
payment over other costs of Court. Nor is any pro
ration of costs expressly authorized should only a portion
of the costs be paid by a convicted defendant. However,
Section 5 of Article 1083 provides as follows:
          'The costs due the State under this
           Act shall be collected along with
           and in the same manner as other fines
           or costs are collected in the case."
     It therefore-+ollows that if~~thecos~tstaxed in
Article 1083 are to be collected in the same %iiner--iis
other costs, a convicted defendant may discharge the court
costs by.service in jail. Articles 42.15, 43.09, 45.53,
1019, Texas Code of Criminal Prooedure. The Court of
Criminal Appeals of Texas has long recognized that persons
should be given credit on their fine and costs for service
in jail, or in connection with other types of penal ser-
vice. The court has also recognized the right of a person
to serve part of his time in jail and pay the balance in
cash. Ex Parte Hill, 15 S.W.2d 14 (Tex.Crim. 19291..
     This office has previously held in Attorney General's




                          -5271-
Hon.   Tom   Hanna, page 3     (M-1076)


Opinions Numbers O-469 (19391, o-755 (1939) and O-1792
(1940) that where only a part of the fine and costs are
collected~,such money as collected should go to the pay-
ment of the costs and the balance, if any, to the payment
of the fine; and where there is not enough collected to
pay all of the costs, the money should be pro rated in view
of the fact that no cost had any priority over another.
     Accordingly we conclude, in view of the language of
Section 5, together with the prior cited opinions of this
office, as well as the lack of any expressed provision
requiring funds appropriated under Article 1083 to be de-
ducted first, that the costs taxed and owed to the Criminal
Justice Planning Fund do not have priority of payment over
other costs of court; and should only a portion of the
costs be satisfied by cash, the only equitable and valid
disposition would be proration.
     In answer to your questions 2 and 3 concerning the
responsibility of the County for court costs due the
Criminal Justice Planning Fund pursuant to Article 1083,
we believe it is clear from the purpose of the statute
(as set out in Section 1) that the legislature intended
that convicted defendants pay the costs, not the County
or State. The State would not be entitled to reimbursement
for those costs without a law requiring the County to make
payment to the State on the basis of the time the convicted
Defendant was hald in jail. We have no existing law to      .
such effect. Furthermore;fn Sections 6 and 7 of Article
1083, the statute distinctly provides that the county is
responsible for the funds collected and that those funds
be remitted to the Comptrol-lerof Public Accounts. We
find no indication in the statute that the Legislature in-
tended the County to be responsible for costs due the
Criminal Justice Planning Fund when uncollected or satis-
fied by service in jail. Absent such a statute, the County
would not,be liable for such costs.
     Therefore you are respectfully advised that our opinion
is that the county is not required to pay out of county
funds any portion of court costs due the Criminal Justice
Planning Fund which are served out in jail by a convicted
defendant. Whenever a convicted defendant pays only a




                             -5272-
Hon. Tom Hanna, page 4        (M-1076)



portion of the total court costs due and serves out the
rest of the costs in jail, the money collected is to be
pro rated.
                    SUMMARY
         The county is not required to pay out of
    county funds any portion of the wurt costs due
    to the Criminal Justice PlanningFund which are
    served out in jail by a convicted defendant.
    If a convicted defendant pays a portion of the
    total court costs and serves.out the remainder
    of the wets in jail, the motleycollected is to
    be pro ra!ed among the various costs including
    the amqunt due the Criminal &stice Planning
    Fund. ,No cost has prioriJy Over another.




                                         C. MARTIN
                                         General of Texas
Prepared by Guy C. Fisher         -
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Keik 'Taylor-,‘Qtafnuan
W; E;'Allen~!';'.Co%hairman
Austin-Brayy;
Rob Gauss
Bill Flanary
Glenr'Brok.
SAMUEL D. MCDANIEL
Acting Staff:Legal Assistant
ALFREDWALEER
Executive Assistant
'NO&A WHITE
First Assistant


                         -5273-